Exhibit 10.2

THIRD AMENDMENT

TO FINANCING AGREEMENT

THIRD AMENDMENT, dated as of July 14, 2015 (this “Amendment”), to the Financing
Agreement, dated as of July 31, 2014, as amended, restated, supplemented or
otherwise modified from time to time (as so amended, the “Financing Agreement”),
by and among Aurora Diagnostics Holdings, LLC, a Delaware limited liability
company (the “Parent”), Aurora Diagnostics, LLC, a Delaware limited liability
company (the “Borrower”), each subsidiary of the Parent listed as a “Guarantor”
on the signature pages thereto (together with the Parent and each other Person
that executes a joinder agreement and becomes a “Guarantor” thereunder or
otherwise guaranties all or any part of the Obligations (as thereinafter
defined), each a “Guarantor” and collectively, the “Guarantors”), the lenders
from time to time party thereto (each a “Lender” and collectively,
the “Lenders”), Cerberus Business Finance, LLC, a Delaware limited liability
company (“Cerberus”), as collateral agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Collateral
Agent”), and Cerberus, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity,
the “Administrative Agent” and together with the Collateral Agent, each an
“Agent” and collectively, the “Agents”).

WHEREAS, the Borrower, the Guarantors, the Agents and the Lenders wish to amend
certain terms and provisions of the Financing Agreement as hereafter set forth.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.

2. Amendments.

(a) New Definitions. Section 1.01 of the Financing Agreement is hereby amended
by adding the following definitions, in appropriate alphabetical order:

““Excess Loan Proceeds” has the meaning specified therefor in Section 5.02(e).”

““Permitted Purpose” has the meaning specified therefor in Section 5.02(e).”

““Third Amendment” means the Third Amendment to Financing Agreement, dated as of
July 14, 2015, among the Borrower, the Guarantors, the Agents and the Lenders.”

““Third Amendment Effective Date” has the meaning specified therefor in
Section 4 of the Third Amendment.”



--------------------------------------------------------------------------------

(b) Section 2.05(c)(vii) (Mandatory Prepayment). The following new
Section 2.05(c)(vii) is hereby added to the Financing Agreement to read as
follows:

“(vii) If the Borrower does not use the Excess Loan Proceeds for a Permitted
Purpose on or prior to the sixtieth (60th) day after the Third Amendment
Effective Date, then the Borrower shall, within 1 Business Day thereafter, repay
the Term Loan in an amount equal to 100% of the amount of the unused Excess Loan
Proceeds. Such prepayment of the Term Loan shall be without premium or penalty
and applied against the remaining installments of principal of the Term Loan on
a pro rata basis.”

(c) Section 5.02(e) (Additional Conditions for Term Loans after the Effective
Date). Section 5.02(e) of the Financing Agreement is hereby amended by adding
the following additional sentence at the end therein to read as follows:

“On or prior to the Third Amendment Effective Date the Borrower borrowed a Term
Loan in the amount of $15,300,000 pursuant to the Delayed Draw Term Loan
Commitment to consummate the Brazos Acquisition and to pay the related
Transaction Costs (or reimbursement thereof) for the Brazos Acquisition and
other Permitted Acquisitions consummated on or prior to the Third Amendment
Effective Date. After the consummation of the Brazos Acquisition, the Borrower
had $5,400,000 of excess funds remaining from such Term Loan draw (the “Excess
Loan Proceeds”). The Agents, the Lenders and the Borrower hereby agree that from
and after the Third Amendment Effective Date until the sixtieth (60th) day after
the Third Amendment Effective Date, the Borrower may use the Excess Loan
Proceeds to (i) consummate another Permitted Acquisition or (ii) pay the related
Transaction Costs (or reimbursement thereof) for the Brazos Acquisition and
other Permitted Acquisitions consummated on or prior to the Third Amendment
Effective Date (a “Permitted Purpose”); provided, that if the Borrower does not
use such Excess Loan Proceeds for a Permitted Purpose on or prior to the
sixtieth (60th) day after the Third Amendment Effective Date, then the Borrower
shall repay the Term Loan in the amount of the unused Excess Loan Proceeds
pursuant to Section 2.05(c)(vii).”

3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

(a) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
trust, limited liability company or limited partnership duly organized, validly
existing and in good standing, if applicable, under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated, and to
execute and deliver this Amendment, and to consummate the transactions
contemplated hereby and by the Financing Agreement, as amended hereby, and
(iii) is duly qualified to do business and is in good standing, if applicable,
in each jurisdiction in which the character of the properties owned or leased by
it or in which the transaction of its business makes such qualification
necessary, except (solely for the purposes of this subclause (iii)) where the
failure to be so qualified and in good standing, if applicable, could reasonably
be expected to have a Material Adverse Effect.

(b) Authorization, Etc. The execution, delivery and performance by each Loan
Party of this Amendment and the Financing Agreement, as amended hereby, (i) have

 

2



--------------------------------------------------------------------------------

been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable material
Requirement of Law or (C) any Material Contract binding on or otherwise
affecting it or any of its properties, (iii) do not and will not result in or
require the creation of any Lien (other than pursuant to any Loan Document) upon
or with respect to any of its properties, and (iv) do not and will not result in
any default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
operations or any of its properties, except, in the case of clause (iv), to the
extent where such contravention, default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal could not reasonably be expected to have a
Material Adverse Effect.

(c) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
this Amendment and the Financing Agreement, as amended hereby, other than
filings and recordings with respect to Collateral to be made, or otherwise
delivered to the Collateral Agent for filing or recordation.

(d) Enforceability of Amendment. This Amendment is, and each other Loan Document
to which any Loan Party is or will be a party, when delivered hereunder, will
be, a legal, valid and binding obligation of such Person, enforceable against
such Person in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
by general principles of equity and subject to applicable laws restricting the
enforceability against a Governmental Authority of the assignment of Accounts
arising under Medicare and Medicaid.

(e) The representations and warranties contained in Article VI of the Financing
Agreement and in each other Loan Document shall be true and correct in all
material respects (except that such materiality qualifier shall not be applied
to any representations or warranties that already are qualified or modified as
to “materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of the Third Amendment Effective Date as though
made on and as of such date (unless such representations or warranties are
stated to relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (except that such
materiality qualifier shall not be applied to any representations or warranties
that already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
earlier date).

(f) No Default or Event of Default shall have occurred and be continuing on the
Third Amendment Effective Date or would result from this Amendment becoming
effective in accordance with its terms.

 

3



--------------------------------------------------------------------------------

4. Conditions to Effectiveness. This Amendment shall become effective only upon
satisfaction in full (or waiver by the Agents), in a manner satisfactory to the
Agents, of the following conditions precedent (the first date upon which all
such conditions shall have been satisfied being herein called the “Third
Amendment Effective Date”):

(a) The Agents shall have received this Amendment, duly executed by the Loan
Parties, each Agent and the Required Lenders.

(b) The Borrowers shall have paid on or before the Third Amendment Effective
Date all fees, costs, expenses and taxes then payable pursuant to Section 2.06
of the Financing Agreement and Section 12.04 of the Financing Agreement.

5. Continued Effectiveness of the Financing Agreement and Other Loan Documents.
Each Loan Party hereby (i) acknowledges and consents to this Amendment,
(ii) confirms and agrees that the Financing Agreement and each other Loan
Document to which it is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that on and
after the Third Amendment Effective Date all references in any such Loan
Document to “the Financing Agreement”, the “Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment, and (iii) confirms
and agrees that to the extent that any such Loan Document purports to assign or
pledge to the Collateral Agent for the benefit of the Agents and the Lenders, or
to grant to the Collateral Agent for the benefit of the Agents and the Lenders a
security interest in or Lien on, any Collateral as security for the Obligations
of the Loan Parties from time to time existing in respect of the Financing
Agreement (as amended hereby) and the other Loan Documents, such pledge,
assignment and/or grant of the security interest or Lien is hereby ratified and
confirmed in all respects. This Agreement does not and shall not affect any of
the obligations of the Loan Parties, other than as expressly provided herein,
including, without limitation, the Loan Parties’ obligations to repay the Loans
in accordance with the terms of Financing Agreement, or the obligations of the
Loan Parties under any Loan Document to which they are a party, all of which
obligations shall remain in full force and effect. Except as expressly provided
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agents or any Lender
under the Financing Agreement or any other Loan Document, nor constitute a
waiver of any provision of the Financing Agreement or any other Loan Document.

6. Release. The Agents and the Lenders wish (and each Loan Party agrees) to
eliminate any possibility that any past conditions, acts, omissions, events or
circumstances would impair or otherwise adversely affect any of the Agents’ and
the Lenders’ rights, interests, security and/or remedies under the Financing
Agreement and the other Loan Documents. Accordingly, for and in consideration of
the agreements contained in this Amendment and other good and valuable
consideration, each Loan Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the “Released Parties”) from any and all
debts, claims, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done prior to the Third Amendment
Effective Date arising out of, connected with

 

4



--------------------------------------------------------------------------------

or related in any way to this Amendment, the Financing Agreement or any other
Loan Document, or any act, event or transaction related or attendant thereto, or
the agreements of any Agent or any Lender contained therein, or the possession,
use, operation or control of any of the assets of each Loan Party, or the making
of any Loans or other advances, or the management of such Loans or advances or
the Collateral prior to the Third Amendment Effective Date.

7. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

(d) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a “Loan Document” under the Financing Agreement. Accordingly, it
shall be an Event of Default under the Financing Agreement (i) if any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Amendment.

(e) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

(f) Subject to the provisions of Section 12.04 of the Financing Agreement, the
Borrower will pay on demand all reasonable and documented out-of-pocket fees,
costs and expenses of the Agents and the Lenders in connection with the
preparation, execution and delivery of this Amendment or otherwise payable under
the Financing Agreement, including, without limitation, reasonable fees,
disbursements and other charges of counsel to the Agents and the Lenders.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

 

BORROWER: AURORA DIAGNOSTICS, LLC By:

/s/ Michael Grattendick

Name: Michael Grattendick Title: Vice President and Controller GUARANTORS:
AURORA DIAGNOSTICS HOLDINGS, LLC AURORA DIAGNOSTICS FINANCING, INC. AURORA
GEORGIA, LLC AURORA GREENSBORO LLC AURORA LMC, LLC AURORA MASSACHUSETTS, LLC
AURORA MICHIGAN, LLC AURORA NEW HAMPSHIRE, LLC BIOPSY DIAGNOSTICS, LLC
CUNNINGHAM PATHOLOGY, L.L.C. C R COLLECTIONS, LLC DERMPATH NEW ENGLAND, LLC
GREENSBORO PATHOLOGY, LLC HARDMAN PATHOLOGY ADX, LLC LABORATORY OF
DERMATOPATHOLOGY ADX, LLC PATHOLOGY SOLUTIONS, LLC SEACOAST PATHOLOGY, INC.
TEXAS PATHOLOGY, LLC TWIN CITIES DERMATOPATHOLOGY, LLC By:

/s/ Michael Grattendick

Name: Michael Grattendick Title: Vice President and Controller

 

Third Amendment to Financing

Agreement



--------------------------------------------------------------------------------

BERNHARDT LABORATORIES, INC. MARK & KAMBOUR HOLDINGS, INC. MARK & KAMBOUR, LLC
RICHARD BERNERT, LLC WEST GEORGIA PATHOLOGY, LLC By:

/s/ Michael Grattendick

Name: Michael Grattendick Title: Vice President and Treasurer THE LMC REVOCABLE
TRUST, B.T. THE WPC REVOCABLE TRUST, B.T By:

/s/ Michael Grattendick

Name: Michael Grattendick Title: Trustee MID-ATLANTIC PATHOLOGY SERVICES, INC.
By:

/s/ Michael Grattendick

Name: Michael Grattendick Title: Treasurer

 

Third Amendment to Financing

Agreement



--------------------------------------------------------------------------------

COLLATERAL AGENT AND ADMINISTRATIVE AGENT: CERBERUS BUSINESS FINANCE, LLC By:

/s/ Eric Miller

Name: Eric Miller Title Executive Vice President

 

Third Amendment to Financing

Agreement



--------------------------------------------------------------------------------

LENDERS: CERBERUS ASRS HOLDINGS LLC By:

/s/ Eric Miller

Name: Eric Miller Title: Vice President CERBERUS LEVERED LOAN OPPORTUNITIES FUND
II, L.P. By: Cerberus Levered Opportunities II GP, LLC Its: General Partner By:

/s/ Eric Miller

Name: Eric Miller Title: Senior Managing Director CERBERUS NJ CREDIT
OPPORTUNITIES FUND, L.P. By: Cerberus NJ Credit Opportunities GP, LLC Its:
General Partner By:

/s/ Eric Miller

Name: Eric Miller Title: Senior Managing Director CERBERUS ICQ LEVERED LOAN
OPPORTUNITIES FUND, L.P. By: Cerberus ICQ Levered Opportunities GP, LLC Its:
General Partner By:

/s/ Eric Miller

Name: Eric Miller Title: Senior Managing Director



--------------------------------------------------------------------------------

CERBERUS ICQ LEVERED LLC By:

/s/ Eric Miller

Name: Eric Miller Title: Vice President CERBERUS ONSHORE II CLO LLC By:

/s/ Eric Miller

Name: Eric Miller Title: Vice President CERBERUS ONSHORE LEVERED II LLC By:

/s/ Eric Miller

Name: Eric Miller Title: Vice President CERBERUS ASRS FUNDING LLC By:

/s/ Eric Miller

Name: Eric Miller Title: Vice President CERBERUS N-1 FUNDING LLC By:

/s/ Eric Miller

Name: Eric Miller Title: Vice President CERBERUS KRS LEVERED LLC By:

/s/ Eric Miller

Name: Eric Miller Title: Vice President



--------------------------------------------------------------------------------

CERBERUS OFFSHORE LEVERED II LP By: COL II GP Inc. Its: General Partner By:

/s/ Eric Miller

Name: Eric Miller Title: Vice President CERBERUS AUS LEVERED II LP By: CAL II GP
LLC Its: General Partner By:

/s/ Eric Miller

Name: Eric Miller Title: Vice President CERBERUS SWC LEVERED LP By: Cerberus SL
GP LLC Its: General Partner By:

/s/ Eric Miller

Name: Eric Miller Title: Vice President CERBERUS ONSHORE II CLO-2 LLC By:

/s/ Eric Miller

Name: Eric Miller Title: Vice President CERBERUS KRS LEVERED LOAN OPPORTUNITIES
FUND, L.P. By: Cerberus KRS Levered Opportunities GP, LLC Its: General Partner
By:

/s/ Eric Miller

Name: Eric Miller Title: Senior Managing Director



--------------------------------------------------------------------------------

CERBERUS OFFSHORE LEVERED LOAN

OPPORTUNITIES MASTER FUND II, L.P. By: Cerberus Levered Opportunities Master
Fund II GP, LLC Its: General Partner By:

/s/ Eric Miller

Name: Eric Miller Title: Senior Managing Director CERBERUS AUS LEVERED HOLDINGS
LP By: CAL I GP Holdings LLC Its: General Partner By:

/s/ Eric Miller

Name: Eric Miller Title: Senior Managing Director CERBERUS SWC LEVERED LOAN
OPPORTUNITIES MASTER FUND, L.P. By: Cerberus SWC Levered Opportunities GP, LLC
Its: General Partner By:

/s/ Eric Miller

Name: Eric Miller Title: Senior Managing Director SHP CAPITAL SOLUTIONS FUND
L.P. By: Sound Harbor GP LLC, its general partner By:

/s/ Michael Zupon

Name: Michael Zupon Title: Authorized Person CRESTLINE SPECIALTY LENDING, L.P.
By: Crestline Management, L.P., its Investment Manager     By: Crestline
Investors, Inc., its General Partner By:

/s/ John S. Cochran

Name: John S. Cochran Title: Vice President



--------------------------------------------------------------------------------

FORTRESS CREDIT OPPORTUNITIES V CLO LIMITED By: FCO V CLO CM LLC, its collateral
manager By:

/s/ David Prael

Name: David Prael Title: Chief Financial Officer FORTRESS CREDIT OPPORTUNITIES
III CLO LP By: FCO III CLO GP LLC, its General Partner By:

/s/ David Prael

Name: David Prael Title: Chief Financial Officer FORTRESS CREDIT BSL LIMITED By:
FC BSL CM LLC, its collateral manager By:

/s/ David Prael

Name: David Prael Title: Chief Financial Officer FORTRESS CREDIT BSL II LIMITED
By: FC BSL II CM LLC, its collateral manager By:

/s/ David Prael

Name: David Prael Title: Chief Financial Officer DRAWBRIDGE SPECIAL
OPPORTUNITIES FUND LP By: Drawbridge Special Opportunities GP LLC, its general
partner By:

/s/ David Prael

Name: David Prael Title: Chief Financial Officer



--------------------------------------------------------------------------------

GARRISON CAPITAL INC. By:

/s/ Michelle Rancic

Name: Michelle Rancic Title: Authorized Signatory GARRISON FUNDING 2013-2 LTD.
By: Garrison Funding 2013-2 Manager LLC, as Collateral Manager By:

/s/ Michelle Rancic

Name: Michelle Rancic Title: Authorized Signatory GARRISON FUNDING 2015-2 LP By:

/s/ Michelle Rancic

Name: Michelle Rancic Title: Authorized Signatory GMMF FUNDING LLC By:

/s/ Michelle Rancic

Name: Michelle Rancic Title: Authorized Signatory